Citation Nr: 1203073	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from February 1975 to June 1977.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in August 2010 when the claim was denied.  The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (the Court).  By Order dated in July 2011, the Court remanded the issue of entitlement to service connection for a low back condition back to the Board for action consistent with the terms of a Joint Motion for Remand.  

Also before the Board in August 2010 were the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and a claim for a total disability evaluation by reason of individual unemployability (TDIU).  The Court's July 2011 decision did not affect the outcome of these determinations.  The issues are no longer in appellate status.  

The  issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a back injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Some development has been undertaken.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The Joint Motion for Remand referenced in the Introduction found that VA failed in its duty to assist the Veteran with his claim by failing to obtain VA medical records created in 1980 at the VA hospital located on Loch Raven Boulevard in Maryland.  The records were referenced by the Veteran as being pertinent to the issue on appeal.  The Court directed that attempts must be made to obtain this evidence.  

In a statement dated in November 2011, the Veteran requested to be afforded an opportunity to appear before a Veteran's Law Judge at a video conference hearing to be conducted at his local RO.  The Veteran has not been provided with the requested hearing, as the request was just made.  If the development set out above does not result in an advantageous outcome for the Veteran, he should be scheduled for a video conference hearing.  

Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain, to the extent possible, the VA medical records identified by the Veteran as being created in 1980 at the VA hospital located on Loch Raven Boulevard in Maryland.  To the extent the records are not obtained, the claims folder should contain documentation of the attempts made.  Appellant and his representative should be notified of the results in accordance with applicable procedures.

2.  Thereafter and after reviewing any records obtained, and completing any other development suggested by the record, the claim of entitlement to service connection for a low back disability should be readjudicated.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  

3.  If the Veteran's claim remains denied after the action conducted in paragraph 2 above is completed, schedule the Veteran for a video conference hearing at his local RO in accordance with applicable procedures.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



